{¶ 116} I concur with the principal opinion but also believe Professor Lipset failed to present a prima facie case of age discrimination. The only evidence in the record concerning the age of Lipset's replacement came from Professor Park, who stated that the new hire was 47 years old. Because Lipset was 51 when he was denied tenure, he cannot satisfy the element of "replacement by a substantially younger person." *Page 457 
 {¶ 117} And while it seems unfair that being the best teacher really doesn't carry the day, I would hope reviewing courts will apply the same level of scrutiny that is evident here to cases involving other forms of discrimination. *Page 458